EXHIBIT 10.2

BROOKE CORPORATION

2006 BROOKE CORPORATION EQUITY INCENTIVE PLAN

RESTRICTED SHARES AGREEMENT

This Restricted Shares Agreement (“Agreement”) is entered into by and between
BROOKE CORPORATION, a Kansas corporation (the “Company”), and KEITH BOUCHEY (the
“Recipient”).

WHEREAS, in accordance with the Company’s 2006 BROOKE CORPORATION EQUITY
INCENTIVE PLAN (the “Plan”), the Recipient has been selected by the Compensation
Committee under the Plan (the “Committee”) to receive the following award under
the Plan of Restricted Shares, defined in the Plan to mean shares of the
Company’s Common Stock issued to a recipient thereunder subject to such terms
and conditions, including, without limitation, forfeiture or resale to the
Company, and to such restrictions against sale, transfer or other disposition,
as the Committee may determine at the time of issuance:

 

Date of Grant of Restricted Shares:  

October 1, 2007

      Number of Restricted Shares awarded:  

50,000

     

Vesting Schedule (Manner in which restrictions on Restricted Shares lapse):

Subject to the terms of Exhibit 1 attached hereto and by this reference
incorporated herein, the Restricted Shares shall vest in one-third increments as
follows: 16,666 shares on October 1, 2008; 16,667 shares on October 1, 2009 and
16,667 shares on October 1, 2010; provided, however, the Restricted Shares will
fully vest in the event of (i) a Change in Control, as defined in Exhibit 1, or
(ii) a termination by the Company other than for Just Cause, as defined in
Exhibit 1; and

WHEREAS, the Recipient recognizes Awards made under the Plan are subject to
certain conditions, restrictions and risk of forfeiture;

NOW, THEREFORE, in consideration of the foregoing, the premises and the mutual
covenants and agreements set forth herein, the parties hereby agree to the terms
and conditions of the Plan, as the same may be amended from time to time, and
the terms, conditions and mutual covenants as set forth in Exhibit 1 attached
hereto and made a part hereof in connection with the award of Restricted Shares
set forth above.

The parties hereto have executed this Agreement effective as of the Date of
Grant.

 

RECIPIENT:       BROOKE CORPORATION

 

    By:  

/s/ Robert Orr

(Signature)       Robert Orr, Chairman